Title: To George Washington from Colonel James Wadsworth, 1 April 1776
From: Wadsworth, James
To: Washington, George



Hond Sr
Roxbury 1st April 1776

yours of this Day recd am very sorry it is not in my Power to comply with his Excellency’s Request as my Regiment with the other Connecticut Regiments have marched and by Reason of Scarcity of Forrage and Difficulty of geting Covering for the Soldiers they have gone in small Parties and by different Routes they cannot be remanded & collected. some of the Field Officers have likewise marched. I doubt not had it been known the Throops might probably been serviceable in taking their Route by Providence they would chearfully have complyed with his Excellency’s Desire. I am with great Truth & Regard You[r] very Humle Sert

James Wadsworth Colo.

